Citation Nr: 1202327	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder, to include dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active military service from June 1966 to June 1970. 

This appeal arises from an October 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA examination report, dated in September 2006, shows that the Veteran complained of an intermittent rash at the knees, elbows, feet and ankles, with the last event occurring six months before.  He reported that his symptoms began during service, and were manifested by an intermittent itching and rash.  The examiner indicated that no rash was present on examination, and that she was not able to make a diagnosis or offer an etiological opinion as no symptoms were evident on the day of the examination.  

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating. Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.   

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The evidence shows that the Veteran has reported that his skin symptoms are intermittent, and that he was asymptomatic on the day of his VA examination.  Accordingly, on remand, the Veteran should be afforded another examination of his skin.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

Accordingly, the case is REMANDED for the following action: 

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for skin symptoms after 2008 (i.e., after the most recent VA reports of record), in order to determine if relevant records exist that are not currently associated with the claims file.  After securing any necessary releases, the RO should attempt to obtain these records.  

2.  Schedule the Veteran for an appropriate VA examination to determine the cause and extent of any diagnosed skin disorder.  The claims folder should be made available to, and reviewed by, the examiner, and the examiner should state that the Veteran's C-file has been reviewed in association with the examination. 

a)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any skin disorder found was caused by the Veteran's service.  

b)  If the examiner cannot express any part of the requested opinion, the examiner should explain the reasons therefor.

c)  The term "at least as likely as not" does not mean    within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Also advise the Veteran that should his symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (requiring adequate tinea pedis examination during active stage of the disorder). 

3.  If the benefit sought on appeal is not granted in full, the AMC should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


